995 So. 2d 1180 (2008)
PEGASUS COMPANIES, INC., f/k/a Florida Restorations Specialists, Inc., Appellant,
v.
RREEF AMERICA REIT II CORPORATION S, a foreign corporation, Appellee.
No. 4D08-253.
District Court of Appeal of Florida, Fourth District.
December 17, 2008.
Ray Garcia and David Filler of Levey, Filler, Rodriguez, Kelso & DeBianchi, LLP, Miami, for appellant.
Michael L. Grant of Richard B. Warren, P.A., West Palm Beach, for appellee.
SHAHOOD, J.
Appellant, Pegasus Companies, Inc., f/k/a Florida Restorations Specialists, Inc., appeals from a final judgment enforcing a stipulation for settlement where the appellant corporation was not represented by counsel at the time the stipulation was signed.
Based on the facts of this case we affirm on the authority of Pharmafax, Inc. v. Segal, 654 So. 2d 1244, 1246 (Fla. 3d DCA 1995).
Affirmed.
TAYLOR and HAZOURI, JJ., concur.